 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HOANG TROUNG,                                     No. 2:16-cv-1272-JAM-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    S. GUNDERSON, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his objections to the court’s November

19   15, 2018 findings and recommendations.

20           Plaintiff’s request (ECF No. 18) is granted and plaintiff has 30 days from the date this

21   order is served to file his objections.

22           So ordered.

23   Dated: December 4, 2018.

24

25

26

27

28
